Citation Nr: 1538471	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asbestosis, COPD and interstitial lung disease (ILD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran had service from January 1951 to January 1954.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.

A claim for service connection may encompass claims for service connection of any condition that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes and the information the Veteran submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). In light of the diagnoses in the Veteran's medical treatment records, the issue on appeal has been characterized as entitlement to service connection for a pulmonary condition, to include asbestosis, COPD, and ILD, so as to consider all reported symptoms in accordance with Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for asbestosis in October 2012. He contended that he was exposed to asbestos during his service as an electrician's mate in the Coast Guard. This job appears to have had a high potential for asbestos exposure, as did the Veteran's post-service work as an electrician in electric plants. See letter from Dr. G.W., June 3, 1998. 

Throughout the Veteran's medical treatment records, a diagnosis for asbestosis is included in the restatement of his past medical history.  However, a statement of the Veteran's past medical history is insufficient to establish a current diagnosis. In a letter dated June 3, 1998, Dr. G.W., the Veteran's treating pulmonologist, specifically states that the Veteran does not have asbestosis. The only indication of a diagnosis of asbestosis or ILD prior to the filing of this claim is found in a radiology report dated October 8, 2009, in which the indication section states the veteran has asbestosis and the findings section states that there may be a nodular interstitial lung pattern present. The report notes that no CT was done to confirm a diagnosis of nodular ILD.

There is recent evidence that the Veteran may have received a diagnosis for asbestosis since he initially filed this claim. In a medical treatment record dated September 16, 2013 and signed by D.H., the treating nurse practitioner noted that the Veteran had evidence of crackles on the exam likely to be more interstitial lung disease than congestive heart failure. The Veteran also reported in his June 30, 2014 Statement in Support of Claim that he had received a diagnosis of asbestosis from Dr. R. H. on March 26, 2014. There are no medical treatment records record in the claims file from Dr. R. H. for 2014.

VA has a duty to assist an appellant in the development of the claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all SSA disability records must be sought - only those that are relevant to the veteran's claim"). The Board finds that the VA must make reasonable efforts to assist the Veteran in obtaining any medical treatment records that are reasonably likely to provide evidence necessary to substantiate the current claim and are more recent than those currently in the claims file.

The Veteran underwent VA examinations on his respiratory conditions on June 4, 2014 and September 23, 2013. On both occasions, the examiner was asked to give an opinion as to whether the Veteran's asbestosis was at least as likely as not incurred in or caused by his service in the Coast Guard. On both occasions, the examiner opined that the Veteran's asbestosis was less likely than not caused by or incurred in service, since the Veteran had no current diagnosis of asbestosis. There is evidence in the Veteran's more recent treatment records and the Veteran's lay statement that may indicate a current diagnosis of asbestosis. This evidence was not considered by the VA examiners during the previous examinations. 

The VA examiner's opinion as to COPD is adequate. An additional opinion is not necessary for COPD.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's private medical records from University Cardiovascular Associates for the period beginning December 2013 to the present. The Veteran may need to sign a new VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.

2. Obtain the Veteran's private medical records from Dr. Rick Herrmann, 2890 Buffalo Road, Rochester, NY 14624, to include the period from January 2014 to the present. The Veteran may need to sign a new VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.

3. Schedule the Veteran for a VA examination to determine if any pulmonary disability, other than COPD, is related to his service. This examination should include a new chest x-ray, since the 2012 x-ray considered in previous VA examinations pre-dates the new indications of interstitial lung disease. 

The examiner should give an opinion as to whether the Veteran has a current diagnosis of asbestosis. The examiner should reference the Veteran's in-service work as an electrician's mate in the Coast Guard from 1951 to 1954, as well as the Veteran's post-service work as an electrician. If so, the examiner should opine as to whether such asbestosis was as least as likely as not (i.e., at least a 50 percent probability or higher) causally or etiologically related to the Veteran's service.

The examiner should also give an opinion as to whether any other diagnosed respiratory disorder, other than COPD, is at least as likely as not (i.e., at least a 50 percent probability or higher) causally or etiologically related to the Veteran's service, particularly his asbestos exposure during service.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






